BAKES, Justice,
concurring specially:
I agree with the majority’s decision that the district court erred in reversing the magistrate’s decision that the administrator should decline to accept the bids submitted and ordering the solicitation of new bids. It is my opinion that the magistrate’s order was not appealable.
The Stickney estate was informally probated. Under the Uniform Probate Code, informal probate is an informal method of administering estates without requiring judicial supervision or approval of the acts of the administrator. Although the administrator of an informally probated estate may, under the Uniform Probate Code, invoke the jurisdiction of the court to resolve questions concerning the estate or its administration, I.C. § 15-3-704, the advice of the court to the personal representative of an informally probated estate is not an appealable order. The official comment to I.C. § 15-3-302 states: “ ‘Informal probate,’ it is hoped, will serve to keep the simple will which generates no controversy from becoming involved in truly judicial proceedings.” Permitting an appeal to the district court, and then a subsequent appeal to this Court, from advice given to the personal representative in an informal probate proceeding would involve the informal probate in “truly judicial proceedings,” a result inconsistent with the simple and expedient proceedings contemplated for an informal probate. The majority correctly notes, by way of footnote, that the magistrate’s order was not appealable under I.C. § 17-201 which governs appeals in probate matters.
The Uniform Probate Code contains provisions which allow interested persons to defeat the informal appointment of a personal representative and to initiate either a formal probate proceeding or a supervised administration which are subject to judicial review. Appellant, however, has not sought to convert the informal probate of the Stickney estate to a more formal proceeding. Under these circumstances it is my opinion that the advice given the administrator by the magistrate upon the administrator’s request does not constitute an appealable order.